HERSEY, Judge.
In garnishment proceedings the trial court required the garnishee bank to pay one-half of the fee of its own attorney for representation in the garnishment proceedings, as a cost of doing business; the other one-half of the fee was split between the garnishor and the defendant in garnishment. Allocation of that portion of the fee not required to be paid by the bank between the garnishor and the defendant in garnishment was appropriate in view of the fact that these parties entered into a settlement agreement, so that as between them there was no prevailing party. The bank, on the other hand, was merely a stakeholder and was entitled under the statute, Section 77.28, Florida Statutes (1981), to be reimbursed for the total amount expended as attorney’s fees. That amount was specifically found by the court to represent a reasonable fee.
Reversed and remanded for entry of a judgment in favor of the bank for the total amount of its attorney’s fees and costs.
REVERSED and REMANDED.
HURLEY and WALDEN, JJ., concur.